By the Court,
Whitman, J.:
In 1871, the legislature passed the following act, amendatory of the statute of 1869:
“ Section 1. Each juror summoned in the state, whether petit or grand juror, unless he be excused by the court from serving on the day he is summoned to attend court, shall receive three (3) dollars per day for each and every day he may be in attendance upon court, and fifteen cents per mile in traveling to and returning from court, all of which shall be paid out of the county treasury. The auditor shall draw his warrant on the treasurer for the compensation provided in this act, upon certificate of the clerk of the court showing the amount due.” * * Stats. 1871, 56.
The main differences between the statute of 1871 and that of 1869 are, the substitution of the clerk’s certificate for any and all *247other auditing or verification of the demand; and the positive requirement upon the auditor to draw his warrant, upon presentation of such certificate. In these respects it conflicts, with evident intention, with sections 9,10,11 and 12 of the act creating a board of county commissioners, (Stats. 1864-5, 259) ; and, being the subsequent expression of legislative will, must override them to the extent of creating an exception in favor of jurors to the general rules therein expressed.
As the direction to the auditor is peremptory and admits no exercise of discretion, and the agreed facts present no obstacle thereto, the mandamus asked should issue, directing respondent to draw his warrant upon the treasurer in favor of petitioner, for the amount certified by the clerk. What fund should be drawn upon, is for the auditor to ascertain in the proper exercise of his powers.
Let a peremptory mandamus issue.